

AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT


THIS AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT (this “Amendment”) is entered into
as of this 23rd day of July 2009, between Zoo Publishing, Inc., f/k/a Zoo Games,
Inc., f/k/a Destination Software, Inc., a corporation with its principal place
of business at 3805 Edwards Road, Suite 605, Cincinnati, OH  45209 (the
“Company”) and David Rosenbaum, an individual residing in Cincinnati, OH
(“Employee”), and amends that certain Employment Agreement entered into by the
Company and Employee as of January 1, 2008, as amended by Amendment No. 1
effective as of July 1, 2008 (the “Employment Agreement”).


Section 1.              Bonus.  Section 3B of the Employment Agreement is hereby
deleted in its entirety and replaced with the following:


“B.           Bonus.    Employee shall be eligible to receive such bonus as may
be approved by the Board of Directors of the Company in its sole discretion.”


Section 2.              Duties.  The first two sentences of Section 5A of the
Employment Agreement are hereby deleted in its entirety and replaced with the
following:
 
 
“Employee will hold the office of President of the Company and such other
office(s) of the Company and/or its affiliates to which he may be elected or
appointed, and Employee shall perform all duties incidental thereto as may be
prescribed by the Company from time to time.  Employee shall report to the Chief
Executive Officer of the Company.”

 

--------------------------------------------------------------------------------


 
Section 3.              Section 409A Compliance.     A new Section 22 is
inserted to the Employment Agreement as follows:
 
“22.           Section 409A Compliance.  The compensation payable to Employee
under this Agreement is not intended to be subject to taxation under Section
409A of the Internal Revenue Code of 1986, as amended (the "Code"), and this
Agreement will be interpreted in accordance with Section 409A of the Code and
any regulations or other pronouncements thereunder in a manner intended to
prevent any compensation payable to Employee under this Agreement from being
subject to taxation under Section 409A(a)(1) or (b) of the Code.  For purposes
of Section 409A of the Code, the term "termination of employment" or any similar
words hereunder shall mean "separation from service" (as defined in Treasury
Regulation Section 1.409A-1(h)) with the Company and all other entities that
together with the Company are treated as a single employer for purposes of
Treasury Regulation Section 1.409A-1(h).  Notwithstanding anything to the
contrary, (i) if Employee is a "specified employee" as defined in Section 409A
of the Code (and any related regulations or other pronouncements thereunder) at
the time of Employee's termination of employment, and the delay of the
commencement of any payments or benefits otherwise payable hereunder as a result
of such termination of employment is necessary in order to prevent any
accelerated or additional tax under Section 409A of the Code, then the Company
will delay the commencement of the payment of any such payment or benefits
hereunder (without any reduction in such payments or benefits  ultimately paid
or provided to Employee) until the date that is six months following Employee’s
termination of employment with the Company any compensation payable to Employee
on account of his termination of employment that constitutes "deferred
compensation" as defined in Section 409A of the Code (and any related
regulations or other pronouncements thereunder) shall be deferred until the
later of the date that is six (6) months after Employee's termination of
employment with the Company (or the earliest date as is permitted under Section
409A of the Code) (the “Payment Date”) and (ii) if any other payments of money
or other benefits due to Employee hereunder could cause the application of an
accelerated or additional tax under Section 409A of the Code, such payments or
other benefits shall be delayed if such delay will make such payment or other
benefits compliant under Section 409A of the Code, or otherwise such payment or
other benefits shall be restructured, to the extent possible, in a manner,
determined by the Company, that does not cause such an accelerated or additional
tax (together, the delayed payments in the foregoing clauses (i) and (ii),
whether they would have otherwise been payable in a single lump sum or in
installments in the absence of such delay, are referred to as the “Delayed
Payments”).  On the Payment Date, the Company shall pay Employee, in a single
cash lump sum, an amount equal to the aggregate amount of all Delayed Payments,
and any remaining payments and benefits due under this Agreement shall be paid
or provided in accordance with the normal payment dates specified for them
herein. To the extent any reimbursements or in-kind benefits due to Employee
under this Agreement constitutes "deferred compensation" under Section 409A of
the Code, any such reimbursements or in-kind benefits shall be paid to Employee
in a manner consistent with Treas. Reg. Section 1.409A-3(i)(1)(iv).  Each
payment made under this Agreement shall be designated as a "separate payment"
within the meaning of Section 409A of the Code.”
 

--------------------------------------------------------------------------------


 
Section 4.  Full Force and Effect.  Except as expressly or by necessary
implication modified or amended by this Amendment, the Employment Agreement
shall remain in full force and effect.


Section 5.              Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without reference
to the principles of conflict of laws.
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment  as of the
date first above written.



ZOO PUBLISHING, INC.
 
By: /s/ David Fremed
     Name:  David Fremed
     Title:  Chief Financial Officer
   
/s/ David Rosenbaum                                    
David Rosenbaum

 

--------------------------------------------------------------------------------

